Title: To Thomas Jefferson from Benjamin Rush, 5 August 1803
From: Rush, Benjamin
To: Jefferson, Thomas


          
            Dear Sir,
            Philadelphia, August 5th 1803.
          
          I return you herewith Sir John Sinclair’s pamphlet upon Old Age with many thanks. I have read it with pleasure, and subscribe to the truth of most of his opinions. They accord with opinions which I published many years ago in the 2nd Volume of my Medical Inquiries and Observations. 
          I have just finished reading Col: now Sir Robt Wilson’s account of the British Campaign in Egypt. It is well written, and is a very popular work in our City, chiefly from its containing the history of the cruelties exercised by Bonaparte’s in that country. Its merit to me consists much more in the facts he has related respecting the plague. The annexed extract from one of our news papers contains the substance of them. They will be followed Sir Robert says, by several valuable publications by Medical men in which the non-importation, noncontagion, and domestic origin of the plague will be fully and clearly proved. I wish this subject occupied more of the attention of the legislators of all countries. The laws which are now in force in every part of the world to prevent the importation of malignant fevers are absurd, expensive, vexatious and oppressive to a great degree. Posterity will view them in the same light that we now view horseshoes at the doors of Farmers houses to defend them from Witches. We originally imported our opinions of the contagious nature of the plague from the ignorant and degraded inhabitants of Egypt. It is high time to reject them from countries where free inquiry is tollerated upon all subjects connected with the interests and happiness of nations. There is more hope upon this subject from laws than upon many others. A thousand considerations oppose the extinction of Wars, which cannot operate upon the extermination of pestilential diseases. There is no moral evil in them, and of course no obstacles to their destruction, but what arise from ignorance and prejudice. It would seem as if a certain portion of superstition belonged necessarily to the human mind, and that that part of it which had been banished from Religion, had taken sanctuary in Medicine, hence thousands of the Citizens of the United States who would be ashamed to exclaim “Great is Diana of Ephesus” now openly and zealously cry out “Great are the quarantines of all our States.”
          From Dear Sir with great respect Your sincere old friend of 1775
          
            Benjn Rush. 
          
          
            P.S. Had not Bonaparte been a believer in the contagion of the plague, he would not have added to his other crimes—the destruction of 580 of his soldiers who were confined with the plague, lest they should infect his whole army. There is no calculating the amount of the cruelty, and misery which have issued from a belief in that most absurd doctrine. It is just now beginning to produce distress of every kind in the City of New York. Our Citizens instead of offering its inhabitants an asylum have this day interdicted all intercourse with them by land and water.
          
        